DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 4 February 2020.  Claims 1-20 are pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of receiving information regarding operational data and maintenance data in order to determine a total cost of ownership for the vehicle and generating a recommendation of powertrain changes. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-14) is/are directed to a method, claim(s) (15-19) a system, and claims(s) (20) is/ are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) mental process. Specifically, the independent claims 1, 15, and 20 recite a mental process: as drafted, the claim recites the limitation of determining based on operational data and maintenance data a total cost of ownership which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim precludes the determining step from practically being performed in the human mind.  For example, but for the by a processor language, the claim encompasses the user manually collecting previously gathered data that is analyzed to determine a total cost of ownership, and then generate a recommendation of powertrain change.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that data receiving and  steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform both the determining and generating steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (a total cost of ownership and a vehicle recommendation of a powertrain change). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving operational data and receive maintenance data performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of collecting vehicle data), and amounts to mere data receiving , which is a form of insignificant extra-solution activity.  The processor that performs the determining and generating steps are also recited at a high level of generality, and merely automates the determining and generating steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) reciving operational data, receiving maintenance data, determine a total cost of ownership, and generating a vehicle recommendation indicative of a powertrain change for the vehicle which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, and generating which is the abstract idea steps of valuing an idea (using analyzed operation and maintenance data to determine a total cost and generate a recommendation) in the manner of “apply it”. 

Thus, the claims recite an abstract idea directed to a mental process (i.e. to receiving information regarding operational data and maintenance data in order to determine a total cost of ownership for the vehicle and generating a recommendation of powertrain changes).  Using a computer to receiving, determining, and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The determining a total cost of ownership and generate a recommendation would clearly be to a mental activity that a company would go through in order to decide how to determine a powertrain change for the vehicle.  The specification makes it clear that the claimed invention is directed to the mental activity of receiving data and determine a total cost and generate a vehicle recommendation:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  

The dependent claims do not remedy these deficiencies.

            Claims 3, 12-14, 16, and 19 recite limitations which further limit the claimed analysis of data.

No claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  However while not claims are viewed to provide extra solution activity notes that claims the implementing steps could be found in Reich, which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 4-11, 17, and 18 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer what type of marketing is to be provided to the consumer.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich).

	Referring to Claim 1, Reich teaches a computer-implemented method, comprising:

receiving operational data associated with a vehicle (see; par. [0007] of Reich teaches receiving operational data regarding vehicles).

receiving maintenance data associated with the vehicle, the maintenance data comprising a parts history of one or more parts associated with the vehicle (see; par. [0028] or Reich teaches receiving a maintenance data associated with vehicles, par. [0092] comparing older cost data to current cost data of vehicles being replaced).

determining, based at least in part on the operational data and the maintenance data, a total cost of ownership for the vehicle (see; par. [0010] of Reich teaches determining the cost of ownership of a vehicle, par. [0028] taking into account maintenance costs, par. [0007] and operational cost of a vehicle).

generating, based at least in part on the total cost of ownership for the vehicle, a vehicle recommendation indicative of a powertrain change for the vehicle (see; Abstract and par. [0007] of Reich teaches determining a recommendation including powertrain configuration selection (i.e. change), par. [0010] which is included in the total cost of ownership value).


	Referring to Claim 2, see discussion of claim 1 above, while Reich teaches the method above, Reich further discloses a method having the limitations of:

the vehicle is operational as one of a fleet of vehicles (see; Abstract of Reich teaches a fleet of vehicles, par. [0010] and determining a total cost of ownership).


	Referring to Claim 3, see discussion of claim 2 above, while Reich teaches the method above, Reich further discloses a method having the limitations of:

determining the total cost of ownership for the fleet of vehicles (see; Abstract of Reich teaches for a fleet of vehicles, and par. [0010] determining a total cost of ownership).


	Referring to Claim 7, see discussion of claim 1 above, while Reich teaches the method above, Reich further discloses a method having the limitations of;

the operational data comprises emission tracking data associated with the vehicle (see; par. [0008] of Reich teaches emission cost monitoring).


	Referring to Claim 8, see discussion of claim 1 above, while Reich teaches the method above, Reich further discloses a method having the limitations of;

the operational data comprises refueling data indicative of a refueling event associated with the vehicle (see; par. [0033] of Reich teaches a fuel cost determination).


	Referring to Claim 15, Reich teaches system.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions.

a processor (see; par. [0026] of Reich teaches a processor).
a memory for storing executable instructions, the processor configured to execute the instructions to: (see; par. [0026] of Reich teaches computer readable medium (i.e. memory)).


	Referring to Claim 16, see discussion of claim 15 above, while Reich teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 3, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 20, Reich teaches a non-transitory computer readable storage medium.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Bayley et al. (U.S. Patent 2015/0149218 A1) (hereafter Bayley).

	Referring to Claim 4, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Bayley teaches the operational data comprises damage event data indicative of one or more damage events associated with the vehicle (see; Abstract of Bayley teaches damage, par. [0008] inflicted on fleet vehicles, par. [0034] and determining operational data that includes damage data).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Bayley teaches detection system for analyzing crash events in order to determine an evaluation and an impact on vehicles including fleets and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the operational data comprises damage event data indicative of one or more damage events associated with the vehicle.

Bayley discloses the operational data comprises damage event data indicative of one or more damage events associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the operational data comprises damage event data indicative of one or more damage events associated with the vehicle as taught by Bayley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Bayley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hines et al. (U.S. Patent Publication 2009/0055091 A1) (hereafter Hines).

	Referring to Claim 5, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Hines teaches the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle (see; Abstract of Hines teaches the monitoring fleet management, par. [0016] using telematics).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hines teaches intelligently selecting between the utilization of geofencing and map matching in telematics including fleet management and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle.

Hines discloses the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle as taught by Hines since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Bayley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,


Hines teaches the operational data comprises vehicle use data comprising Global Positioning System (GPS) information (see; Abstract of Hines teaches the monitoring fleet management, par. [0031]-[0032] using telematics including GPS).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hines teaches intelligently selecting between the utilization of geofencing and map matching in telematics including fleet management and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the operational data comprises vehicle use data comprising Global Positioning System (GPS) information.

Hines discloses the operational data comprises vehicle use data comprising Global Positioning System (GPS) information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the operational data comprises vehicle use data comprising Global Positioning System (GPS) information as taught by Hines since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Hines teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 15 above, while Reich teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claims 4, 5, and 6.  Claim 17 is therefore rejected for the same or similar limitations as set forth above in claims 4, 5, and 6.


Claims 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of BEAUREPAIRE et al. (U.S. Patent Publication 2021/0044959 A1) (hereafter Beaurepaire).

	Referring to Claim 9, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Beaurepaire teaches the maintenance data comprises a service quantification value indicative of a quality of vehicle service associated with the vehicle (see; par. [0075] of Beaurepaire teaches monitoring quality of service information as part of fleet management).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Beaurepaire teaches providing selected access to user mobility data based on a quality of service and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the maintenance data comprises a service quantification value indicative of a quality of vehicle service associated with the vehicle.

Beaurepaire discloses the maintenance data comprises a service quantification value indicative of a quality of vehicle service associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the maintenance data comprises a service quantification value indicative of a quality of vehicle service associated with the vehicle as taught by Beaurepaire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Beaurepaire teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Beaurepaire teaches the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle (see; Abstract of Beaurepaire teaches monitoring the quality of service delivered to the user, par. [0075] utilized for fleet management).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Beaurepaire teaches providing selected access to user mobility data based on a quality of service and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle.

Beaurepaire discloses the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle as taught by Beaurepaire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Beaurepaire teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Beaurepaire teaches the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle (see; par. [0051]-[0052] of Beaurepaire teaches monitoring product delivery including repair information, par. [0075] for a fleet of vehicles).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Beaurepaire teaches providing selected access to user mobility data based on a quality of service and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle.

Beaurepaire discloses the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle as taught by Beaurepaire since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Beaurepaire teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


Referring to Claim 18, see discussion of claim 15 above, while Reich teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claims 7-11.  Claim 18 is therefore rejected for the same or similar limitations as set forth above in claims 7-11.


Claims 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hon-Iun Yip, Hongquin Fan, Yat-hung Chiang, 2014, Predicting the maintenance cost of construction equipment: Comparison between general regression neural network and Box-Jenkins time series models, Automation in Construction (38) 2014, pp. 30-38.

	Referring to Claim 12, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Yip teaches determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E (see; pg. 32, col. 2, sec. 4.1, par. 2 – pg. 33, col. 1, par. 1 of Yip teaches maintenance cost calculations), and
wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x (see; pg. 33, col. 2, sec. 5 of Yip teaches predicting maintenance cost for a fleet of vehicles), and
wherein y' is an operational variability value, (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and 
wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability (see; pg. 31, col. 2 top of Yip teaches using random numbers to predict the cost to minimize unknown variance).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability.

Yip discloses determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Yip teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Yip teaches determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E (see; pg. 35, col. 2, of Yip teaches model training equation), and
wherein y is a cost of ownership value associated with one or more fleet configurations x (see; pg. 35, col. 2, model training equation, Table 2-4 taking into account multiple inputs to determine costs of the vehicle fleet), and
wherein y' is an operations variability value (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and
wherein δ(x) is a bias function associated with a an experimental value (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and
and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability (see; pg. 31, col. 2 top of Yip teaches using random numbers to predict the cost to minimize unknown variance).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability.

Yip discloses determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Yip teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 1 above, while Reich teaches the method above, Reich further discloses a method having the limitations of, 

selecting, based at least in part on the set of weighted powertrain selection constraints and the mean value associated with the total cost of ownership, a selected powertrain change option comprising a minimum predicted cost of ownership associated with one of the first powertrain design option and the second powertrain design option (see; par. [0095] of Reich teaches a minimum cost configuration, Abstract and par. [0007] determining a recommendation including powertrain configuration selection (i.e. change)).

generating, based at least in part on the selected powertrain change option, a powertrain message comprising the vehicle recommendation (see; Abstract and par. [0007] of Reich teaches determining a recommendation including powertrain configuration selection (i.e. change), par. [0010] which is included in the total cost of ownership value).

outputting, via an output device, the vehicle recommendation indicative of the powertrain change for the vehicle (see; par. [0035] of Reich teaches outputting a recommendation, Abstract and par. [0007] including for related to powertrain configuration for a vehicle fleet).

Reich does not explicitly disclose the following limitation, however,

Yip teaches determining a mean value associated with the total cost of ownership (see; pg. 34, sec. 6.2 of Yip teaches a determination of mean for maintenance cost), and
determining a standard deviation value associated with the total cost of ownership (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining the standard deviation), and
generating a set of weighted powertrain selection constraints, the generating comprising: (see; pg. 33, col. 1, pa. 1 weighted target value related to maintenance cost), and 
determining a first standard deviation value associated with a first powertrain design option (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining a standard deviation related to managing cost related to vehicle fleet), and
determining a second standard deviation value associated with a second powertrain design option (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining a standard deviation related to managing cost related to vehicle fleet), and
weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values (see; Pg. 32, col. 2, sec. 4.1, par. 1 – pg. 33, of Yip teaches a model using standard deviation related to fuel and maintenance costs (i.e. operational costs)).

The Examiner notes that Reich teaches similar to the instant application teaches a fleet purchase planner.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich which a fleet purchase planner as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising: determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values.

Yip discloses determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising: determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising: determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Yip teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 15 above, while Reich teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 12.  Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 12.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 ISLAM et al. (U.S. Patent Publication 2022/0122011 A1) discloses a method and system for operating a fleet of vehicles.
Kwak (U.S. Patent Publication 2021/0110480 A1) discloses an intelligent machine sensing and machine learning-based commercial vehicle insurance risk scoring system.
Akanda et al. (US. Patent Publication 2021/0053553 A1) discloses a hybrid electric powertrain architectures and control logic for vehicle response management.
Makke et al. (U.S. Patent Publication 2019/0222581 A1) discloses a networked communication control for vehicles.
Laguer-Diaz et al. (U.S. Patent 6,434,458 B1) discloses a method and apparatus for vehicle data transfer optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623